Case: 18-40302      Document: 00514942263         Page: 1    Date Filed: 05/03/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 18-40302                              May 3, 2019
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

PAUL SUAREZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:15-CR-79-1


Before DENNIS, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Paul Suarez was convicted by a jury of one drug conspiracy offense and
three firearms offenses. In his initial appeal, we concluded that all of his
convictions were supported by sufficient evidence, but we vacated his sentence
on one count and remanded for resentencing. See United States v. Suarez, 879
F.3d 626, 629 (5th Cir. 2018). Appealing from the judgment entered after
resentencing, Suarez again challenges the sufficiency of the evidence to


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-40302    Document: 00514942263     Page: 2   Date Filed: 05/03/2019


                                 No. 18-40302

support his convictions. The Government has filed an opposed motion for
summary affirmance based on the law of the case doctrine. In the alternative,
the Government requests an extension of time to file a merits brief.
      “Under the law of the case doctrine, an issue of fact or law decided on
appeal may not be reexamined either by the district court on remand or by the
appellate court on a subsequent appeal.” United States v. Matthews, 312 F.3d
652, 657 (5th Cir. 2002) (internal quotation marks and citation omitted). We
have previously decided that Suarez’s convictions are supported by sufficient
evidence, and Suarez fails to demonstrate the applicability of any exception to
the law of the case doctrine that might warrant reexamining that conclusion.
See id. Accordingly, we will not reexamine the issue Suarez raises in this
appeal.
      The Government’s motion for summary affirmance is GRANTED, and
the judgment is AFFIRMED. The Government’s alternative motion for an
extension of time to file a brief is DENIED.




                                       2